Mr. Justice Fisher
delivered the opinion of the court.
In 1836, the complainant and defendant became copartners in a certain plantation and slaves. About the close of the year 1837, the parties disagreeing, dissolved the copartnership, and made, through the instrumentality of a mutual friend, what was supposed to be a final settlement of all matters of dispute growing out of the copartnership. It is now insisted on the part of the defendant below, that this settlement constitutes a bar to the relief sought by the complainant. While this position may be correct as a general rule, it cannot be considered sufficient to protect a party in rights acquired through fraud or mistake. The only effect it can have in the present controversy, will be to require the complainant by clear and satisfactory proof to show either the mistake, or matters which could not at the time be finally adjusted. It is clear from the proof, that the settlement was only complete so far as it related to a division of the property. As to debts due the copartnership and debts to be paid, the testimony shows that there was no final settlement.
There are only two questions important to be noticed, and they are, Whether the account taken by the commissioner is sustained by sufficient evidence, and whether it contains any item or items improperly charged to the complainant. As to the first question, upon a careful examination of the testimony we are of opinion that the account is fully sustained by the proof; and as to the second question, we are of opinion that the charge against the complainant for $375, for one half of the value of a quarter section of land, by complainant purchased at a tax sale, is erroneous. It does not appear that this purchase was' in any manner connected with the copartnership *372debts or business. This exception to the report of the commissioner should have been sustained. Striking this item from the account, the amount for which complainant will be entitled to a decree will then appear. For this cause the decree will be reversed. As the case is before us on cross-appeal of both parties, and the reversal being in favor of the complainant below, the defendant below will be taxed with the costs in this court, in the same manner as if said decree had been affirmed.
Decree reversed, and cause remanded.